Per Curiam.

Respondent conceded that on October 4,1960 he was convicted upon his pleas of guilty to two counts of an information filed against him in the United States District Court for the Northern District of New York charging Federal misdemeanors in that he willfully failed to file income tax returns for the calendar years 1954 and 1955 in violation of section 7203 of the Internal Revenue Code of 1954 (U. S. Code, tit. 26, § 7203). This constituted professional misconduct in violation of canons 29 and 32 of the Canons of Professional Ethics and it is so adjudged. (Matter of Edelbaum, 10 A D 2d 64, motion for leave to appeal denied 7 N Y 2d 712.)
Taking into consideration respondent’s otherwise satisfactory record as a member of the Bar, his voluntary filing of the income tax returns and payment of the taxes owed with interest and civil penalties, the punishment heretofore imposed in the United States District Court and other mitigating circumstances dis*472closed at a hearing before a Referee to whom the matter was referred, we reach the conclusion that respondent should be suspended for a period of three months.
Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.
Respondent suspended for a period of three months.